Citation Nr: 1206643	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  05-31 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected depressive disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected gastroesophageal reflux disorder (GERD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from September 1982 to January 1983, and from May 2000 to January 2001.  

This case was originally denied by June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO).

In June 2008, the Board of Veterans' Appeals (Board) denied service connection for hypertension on a secondary basis, as well as the increased rating claims for a depressive disorder and GERD.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  The June 2008 Board denials of an initial evaluation in excess of 30 percent for a depressive disorder and an initial evaluation in excess of 10 percent for GERD were vacated and remanded to the Board by a Memorandum Decision of the Court dated in November 2010.  Judgment was issued in the following month.  

A letter was sent to the Veteran's representative, with a copy sent to the Veteran, on October 5, 2011, in which the Veteran was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  

May and July 2011 private and VA medical reports were added to the claims file later in November 2011, along with a waiver of RO review on behalf of the Veteran.  See 38 C.F.R. § 20.1304 (2011).  

The issue of entitlement to an initial evaluation in excess of 10 percent for GERD is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  All known and available service treatment records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for an initial evaluation in excess of 30 percent for a depressive disorder; and he has otherwise been assisted in the development of his claim.

2.  Prior to December 5, 2003, the evidence shows no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to service-connected psychiatric symptomatology.

3.  With resolution of any doubt in the Veteran's favor, the competent medical evidence approximates findings of occupational and social impairment with reduced reliability and productivity due to service-connected psychiatric symptomatology beginning December 5, 2003; the evidence does not show occupational and social impairment, with deficiencies in most areas, due to psychiatric symptomatology, since December 5, 2003.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation in excess of 30 percent from August 22, 2003 through December 4, 2003 for a depressive disorder are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for the assignment of an evaluation of 50 percent, but no higher, beginning December 5, 2003, for a depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2011) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (noting that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

In this case, the RO sent the Veteran a letter in September 2003, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  Service connection was subsequently granted for a depressive disorder by rating decision in November 2003.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim.

In accordance with the requirements of VCAA, the September 2003 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims file after the September 2003 letter.  

The Veteran was informed in a March 2006 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The psychiatric claim was thereafter readjudicated in a May 2007 supplemental statement of the case.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2011).  A VA psychiatric evaluation was conducted in October 2006.  
All available evidence has been obtained and there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

In a November 2003 rating decision, the RO granted service connection for a depressive disorder, secondary to the Veteran's service-connected back disability.  The RO assigned an initial 30 percent rating under Diagnostic Code 9434, effective August 22, 2003.  Diagnostic Code 9434 is for major depressive disorder, and it is rated under 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders.  The Veteran timely appealed.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

Schedular Criteria

A 30 percent evaluation is warranted under 38 C.F.R. § 4.130 's General Formula for Rating Mental Disorders where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011). 

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2011).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011). 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32]. 

GAF scores ranging from 71 to 80 indicate that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument); and that there is no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  See 38 C.F.R. § 4.130. 

Analysis

The December 2010 Court Memorandum Decision found that the June 2008 Board denial of an initial evaluation in excess of 30 percent for a depressive disorder did not contain adequate reasons or bases because it improperly used the diagnostic code as an exhaustive checklist and because the Board found that a Global Assessment of Functioning (GAF) scores of 50 "were assigned earlier in the appeal period" even though the record reflected that the Veteran had consistently received GAF scores of 50 and his most recent GAF score was 50.

Evidence relevant to the severity of the Veteran's service-connected depressive disorder includes an August 2003 VA treatment report.  According to such report, the Veteran reported feeling depressed with episodes of poor motivation and interest in daily life activities.  Clinically, he was appropriately dressed and groomed and had spontaneous speech.  His mood and affect were depressed.  He denied homicidal, suicidal thoughts, racing and delusional thoughts.  He was coherent, relevant, and logical, and he made no loose associations and had no flight of ideas, phobias, panic attacks, obsessions, compulsions, or disorders of perception.  He denied hallucinations and was fully oriented to time, place, and person.  His memory and concentration were preserved, and his insight and judgment were good.  The impression was that he had poor motivation and interest in daily life activities.  His GAF was 60. 

J.R. Robles Irizarry, M.D. indicated in October 2003 that the Veteran had been seen monthly since August 2003 for major depression which was treated with medicine and psychotherapy.  The Veteran's GAF was 65. 

On VA examination in October 2003, the Veteran stated that he had been working as a policeman for 19 years and that he had no problems with interpersonal relationships at work.  He had been married in 1987 and was living with his wife and three daughters and he reported no family problems.  In the last year, he had been feeling sad and depressed with loss of interest in daily living activities, and loss of energy, insomnia, anxiety, and tension.  He was excessively worried about his physical limitations and anticipating the possibility that he would not be able to go on working in the near future.  He was appropriately dressed and had adequate hygiene and cooperation.  He was spontaneous and established eye contact with the examiner and was aware of the interview situation and in contact with reality.  

It was also noted on examination in October 2003 that there was no evidence of psychomotor retardation or agitation.  The Veteran's thought processes were coherent and logical and there was no looseness of association or disorganized speech.  There was no evidence of delusions or hallucinations, and he denied phobias, obsessions, panic attacks, and suicidal ideas.  His mood was depressed and anxious, and his affect was broad and appropriate.  He was oriented in person, place, and time, and his memory for recent, remote, and immediate events was intact.  His abstraction capacity was normal, his judgment was good, and his insight was adequate.  The above symptoms were moderately interfering with his employment and social functioning.  There was no impairment of thought process or communication and no inappropriate behavior.  He was able to maintain his basic activities of daily living.  Axis I diagnosis was depressive disorder, not otherwise specified.  The Veteran's GAF score was 60. 

According to a December 5, 2003 VA psychiatric progress note, the Veteran reported feeling depressed with poor motivation, and poor tolerance to people, noises, and frustration.  He referred to difficulties with his family due to daily or recreational activities.  He had a depressed mood.  Diagnosis was depression, NOS, exacerbated by physical limitation.  His GAF score was 50. 
According to an April 2004 VA psychiatric progress note, the Veteran reported episodes of irritability, bad humor, and poor tolerance to people, noises, and frustration.  He was worried about his health.  He had been active at Kosovo and was worried about uranium contamination while there.  He had sleep disturbances and nightmares exacerbated by the Iraq conflict.  He had recurrent nightmares about Kosovo and had poor motivation and interest in daily living activities.  Diagnosis was recurrent, major depressive disorder.  His GAF was 50. 

According to a June 2004 VA psychiatric progress note, the Veteran had poor motivation and interest in daily life activities, low self esteem, and problems enjoying his family.  He reported episodes of irritability, bad mood, and restlessness.  Diagnosis was recurrent, major depressive disorder, and the GAF was 55.  In November 2004 and February 2005, he reported sleep disturbances, episodes of irritability, difficulty in participating in routine or family activities, and poor tolerance to people, noises, and frustration.  He denied being suicidal or homicidal, but reported poor social and family functioning.  His GAF was 50. 

On VA evaluation in December 2005, the Veteran reported that back pain exacerbated his depression.  He had his head down and a sad facial expression.  He had poor motivation and interest in daily life activities, and he was isolated at home, with no close friends, no hobbies, and low self esteem.  He complained of being unable to do things at home or sports, which he used to do.  He could not go out with his wife and his daughters due to his depression and physical pain.  He felt hopeless and worthless, and he had poor tolerance to people to noises, poor tolerance to frustration, episodes of irritability and bad humor, and poor control of impulses.  He reported sleep disturbances and nightmares, as well as poor concentration and poor social and family functioning.  His GAF score was 50. 

In July 2006, the Veteran had a depressed mood, poor motivation, and poor interest in daily activities, and he complained that he could not do anything like he used to, like sports and maintenance of the house and yard.  He denied suicidal and homicidal ideas.  His GAF was 50. 

On VA psychiatric examination in October 2006, it was noted that the Veteran was on psychiatric medications and in individual therapy.  The Veteran stated that as long as he takes his medications, he feels good.  He reported severe sleep trouble, and moderate social withdrawal, lack of motivation, and irritability.  On examination, he was neatly groomed and had spontaneous speech and a cooperative attitude, but his affect was constricted and his mood was dysphoric.  He could not do serial 7's but could spell a word forward and backward.  He was oriented to person, time, and place, and his thought process and content were unremarkable.  He had no delusions, understood the outcome of behavior, and had average intelligence.  

It was also reported in October 2006 that the Veteran had no inappropriate or obsessive/ritualistic behavior and interpreted proverbs appropriately.  He had no panic attacks, homicidal or suicidal thoughts, and his impulse control was good with no episodes of violence.  He was able to maintain minimum daily personal hygiene and had no problems with activities of daily living.  His remote, recent, and immediate memory were normal.  He personally handled money and paid bills and was capable of managing financial affairs.  He reported being a fulltime state policeman and had not lost any time in the past year due to psychiatric problems.  He complained of inappropriate behavior, increased absenteeism, and poor social interaction.  Axis I diagnosis was major depressive disorder, and a GAF score of 60 was assigned. 

Moreover, the October 2006 examiner indicated that the Veteran did not have total occupational impairment and that his disorder signs and symptoms did not result in deficiencies in judgment, thinking, family relations, and work, but they did result in a mood deficiency.  The examiner indicated that the Veteran did not have reduced reliability and productivity due to symptoms, and that there was not an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to symptoms.  The examiner indicated that during periods of significant stress, there were no signs and symptoms that were transient or mild that decreased work efficiency and ability to perform occupational tasks.  The examiner further noted that the Veteran's mental symptoms are controlled by continuous medication. 
In April 2007, the Veteran complained of poor motivation, poor interest in daily life activities, and poor tolerance to people, noises, and frustration.  He was unable to do things he used to do at work, and was unable to do sports and things at home.  He referred to poor communications with his wife and daughters due to his irritability and bad humor.  He denied suicidal and homicidal ideations.  The diagnosis was major depression.  The GAF was 50. 

On review, the Board finds that an initial disability evaluation in excess of 30 percent for service-connected depressive disorder is not warranted prior to December 5, 2003.  Prior to treatment reports dated in December 2003, GAF scores were 60 or higher, which indicates mild to moderate impairment.  Although the Veteran had some problems with depression, motivation, and insomnia, he noted in October 2003 that he was working full-time as a state policeman and did not have problems with interpersonal relationships at work or at home.  

The medical evidence beginning on December 5, 2003 shows an apparent increase in psychiatric symptomatology, with the Veteran complaining in December 2003 of problems interacting with his family, unlike in October 2003; he was assigned a GAF score of 50 beginning in December 2003, which is indicative of serious psychiatric symptomatology.  He complained in April 2004 of nightmares, which had not been previously reported.  A GAF score of 50 was reported on every VA outpatient report subsequent to December 2003, which includes seven GAF scores from April 2004 to April 2007, except for a score of 55 in June 2004.  

Even though a GAF score of 60 was found on VA examination in October 2006, the findings on this evaluation are somewhat confusing because although it was noted that the Veteran did not have reduced reliability and productivity and that there was no occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks, it was reported that the Veteran had missed six weeks of work as a state policeman during the previous year.  

The next category on the October 2006 evaluation report is "other occupational history since discharge or since last exam," and the response is "due to his physical condition."  The following category is "problems related to occupational functioning," and the responses are "decreased concentration, difficulty following instructions, inappropriate behavior, increased absenteeism, and poor social interaction."  Although these findings could be interpreted as indicating that the Veteran had missed six weeks of work in the past year due to his physical conditions, the problems related to occupational functioning are more applicable to a psychiatric disorder than to physical disorders, and the examination was specifically conducted to assess his psychiatric disability.  

Based on the above-noted increased psychiatric symptomatology and overall reduced GAF scores beginning on VA treatment record on December 5, 2003, the Board finds that the Veteran's psychiatric symptomatology more nearly approximates the criteria for a higher evaluation of 50 percent beginning on December 5, 2003.  

An evaluation in excess of 50 percent is not warranted during the appeal period.  The evidence does not show psychiatric symptomatology indicative of a 70 percent evaluation, such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.  In fact, the medical evidence shows that the Veteran has been oriented in all spheres, his speech has been coherent and goal-directed, and he has been appropriately groomed and dressed.  There have not been any hallucinations or delusions.  Moreover, his concentration, short-term memory, abstract reasoning, and impulse control have been intact.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Here, the Veteran is competent to report his psychiatric symptoms.  His complaints are credible, but must be evaluated in light of the rating schedule described above.  The Veteran's complaints have been considered; however, the medical evidence has not shown the severity required for a higher schedular evaluation, as discussed above.  In essence, the Board finds that the competent medical evidence of record outweighs the Veteran's reports of psychiatric symptoms.  

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 
 According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

The schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder at issue, but the medical evidence reflects that those manifestations are not present in this case.  See 38 C.F.R. § 4.1 (2011).  The Veteran's depressive disorder is primarily productive of various degrees of occupational and/or social impairment, manifestations which are clearly contemplated in the rating criteria.  Moreover, the medical findings do not indicate that the Veteran's psychiatric disability causes "marked" interference with employment.  In fact, he is working full time.  There is also no recent evidence of frequent periods of hospitalization due to this service-connected disorder.  Consequently, the Board finds that the rating criteria are adequate to evaluate the Veteran's depressive disorder and the criteria for referral for the assignment of an extraschedular evaluation for his depressive disorder, pursuant to 38 C.F.R. § 3.321(b)(1), are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 





ORDER

An initial evaluation in excess of 30 percent for depressive disorder prior to December 5, 2003, is denied.

An evaluation of 50 percent, but no higher, for depressive disorder is granted, effective December 5, 2003, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2011).

The December 2010 Memorandum Decision found that the June 2008 Board denial of an initial evaluation in excess of 10 percent for GERD contained an inadequate reasons or bases because it failed to address evidence that the Veteran's GERD symptoms had increased in severity, as reflected in a June 2007 VA evaluation of the spine, in which it was noted that the side effects of the Veteran's medication were an increase in GERD and stomach upset.  Consequently, the Board finds that additional development, namely a VA examination, is warranted prior to final adjudication of this issue.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for a gastrointestinal disorder since June 2007.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

2.  The AMC/RO will schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected GERD.  The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims file and examining the Veteran, the examiner must provide an opinion on the current symptomatology and severity of the Veteran's service-connected GERD, in accordance with the criteria in each applicable diagnostic code under 38 C.F.R. § 4.114 (2011).

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion 
non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

3.  Thereafter, the AMC/RO will review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

4.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

5.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claim for entitlement to an initial evaluation in excess of 10 percent for GERD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


